                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                  NORTHERN DIVISION

RICHARD SCOTT THIEL,                               )
                                                   )
                    Plaintiff,                     )
                                                   )
          v.                                       )      No. 2:16 CV 73 CDP
                                                   )
SHERIFF STEPHEN KORTE, et al.,                     )
                                                   )
                    Defendants.                    )

                                 MEMORANDUM AND ORDER

         In October 2013 and November 2014, deputies of the Pike County, Missouri

Sheriff’s Office executed search warrants on plaintiff Richard Scott Thiel’s property.

They seized various items and arrested Thiel. In this action, Thiel brings claims

against Pike County Sheriff Stephen Korte and Deputy Sheriffs Joseph Minor and Josh

Baker under 42 U.S.C. § 1983, alleging that the searches and seizures, including his

arrest, were unlawful under the Fourth and Fourteenth Amendments and that Sheriff

Korte’s continued retention of his seized property violates his Fourteenth Amendment

due process rights. Thiel also seeks a writ of replevin under Missouri law for return of

his property. For the reasons that follow, I will grant defendants’ motion for summary

judgment on Thiel’s constitutional claims, and deny Thiel’s motion for partial

summary judgment.1 I decline to exercise supplemental jurisdiction over Thiel’s state

law claim.

1
    Thiel seeks judgment on only the alleged unlawful search and seizure that occurred in October 2013.
                                     Legal Standard

      In determining whether to grant summary judgment, I must view the facts – and

any inferences from those facts – in the light most favorable to the nonmoving party.

Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

The movant bears the burden of establishing that (1) it is entitled to judgment as a

matter of law and (2) there are no genuine issues of material fact. Fed. R. Civ. P.

56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). Once the movant has met

this burden, the nonmoving party may not rest on the allegations in its pleadings but

must, by affidavit or other evidence, set forth specific facts showing that a genuine

issue of material fact exists. Fed. R. Civ. P. 56(c)(1), (e). Where a factual record

taken as a whole could not lead a rational trier of fact to find for the nonmoving party,

there is no genuine issue for trial. Matsushita, 475 U.S. at 587.

      “[T]he filing of cross motions for summary judgment does not necessarily

indicate that there is no dispute as to a material fact, or have the effect of submitting the

cause to a plenary determination on the merits.” Wermager v. Cormorant Twp. Bd.,

716 F.2d 1211, 1214 (8th Cir. 1983). Instead, each summary judgment motion must

be evaluated separately on its own merits to determine whether a genuine issue of

material fact exists and whether the movant is entitled to judgment as a matter of law.

Husinga v. Federal-Mogul Ignition Co., 519 F. Supp. 2d 929, 942 (S.D. Iowa 2007).

                      Evidence Before the Court on the Motions

      Plaintiff Thiel owns several acres of property in Pike County, Missouri. His
                                            -2-
residence and at least four other buildings used for business and farming are on a parcel

of property located at 16644 Pike 9166, Louisiana, Missouri. Thiel’s business is

managing foreclosed properties, which includes general maintenance, making repairs,

and removing abandoned property, including abandoned vehicles. He stores several

abandoned vehicles on his property at 16644 Pike 9166. Thiel has no employees but

hires several individuals as independent contractors on an as-needed basis. His friend,

Amanda Sherwin, is his business partner.

October 2013 Search and Seizure

      On October 8, 2013, Deputy Minor received information that a white Ford

Expedition that had been stolen from Enid, Oklahoma, was on Thiel’s property. The

following day, Deputies Minor and Baker went onto the property of Thiel’s neighbor,

from where they saw a white Ford Expedition located toward the rear of Thiel’s

property. Minor and Baker then went on to Thiel’s property and took photographs of

the vehicle. Minor thereafter contacted the Enid, Oklahoma Police Department who

confirmed that the description of the Ford Expedition on Thiel’s property matched the

description of the vehicle stolen from Enid in July 2013. Minor then submitted an

affidavit to the Pike County Prosecuting Attorney, who applied for a search warrant for

Thiel’s property related to the stolen vehicle.

      On October 10, 2013, a circuit judge issued a search warrant authorizing a search

of Thiel’s property and the seizure of the “2003 White Ford Expedition, VIN

1FMPU17L93LB45057.” Minor and Baker and other deputies executed the warrant
                                           -3-
that same day and seized the vehicle. Minor observed that the keys were not in the

vehicle, so the search of Thiel’s property continued for the keys. A Ford key and

key-fob were eventually located in a shed on the property and seized.

      During the execution of the search warrant, the deputies noted a camera

surveillance system on Thiel’s property. They then located in Thiel’s house a digital

video recorder (DVR) and related equipment that was connected to the surveillance

system. Believing the equipment could contain recorded evidence of the Ford vehicle

coming onto the property, the deputies seized the DVR, two external hard drives, and

ten computer memory cards. (Minor Depo., ECF 44-4 at pp. 52-53; Baker Depo.,

ECF 44-6 at p. 26.) Thiel claims, and defendants deny, that the deputies also seized

two pistols and $200 cash. The computer memory cards were later returned to and

retrieved by Amanda Sherwin. Defendants claim, and Thiel denies, that the hard

drives, recording system, and Ford key and key-fob were also returned to Sherwin.

      Thiel was not home when the search of his property began. Upon learning of

the search, he attempted to go home but was stopped by Deputy Carroll (not a

defendant) when he entered his driveway. Deputy Carroll then arrested him. (ECF

44-2, Thiel Depo. at pp. 81-83.) Thiel was released from the sheriff’s office later that

evening. (Id. at pp. 95-96.)

      Defendant Korte did not personally conduct any search of Thiel’s property on

October 10.

      No criminal proceedings were ever brought against Thiel relating to the white
                                          -4-
Ford Expedition or the October 10 search of his property.

November 2014 Search and Seizure

      During the evening hours of November 28, 2014, Bonnie Murray traveled to

Thiel’s residence with Nicholas Echternkamp and Darren Jones to collect checks from

Thiel for work they had performed for him. Murray went into the house to ask about

the checks; Echternkamp and Jones stayed in their truck, which was parked on the road

at the end of the driveway. Thiel gave Murray her check but did not give checks for

either Echternkamp or Jones. After Murray got her check, she left the residence and

walked down the driveway toward the road, at which time she heard what she thought

were gunshots coming from the house. Believing that Thiel was shooting at her,

Murray ran to the truck and she, Echternkamp, and Jones drove away from the

property. Murray called 911 and reported that Thiel shot at her when she was leaving

his residence. Murray, Echternkamp, and Jones then met with Pike County deputy

sheriffs and gave statements. In her statement, Murray also described the firearm she

observed on Thiel when she retrieved her check from him.

      Upon receiving the report, Minor and Baker went to Thiel’s residence and spoke

to Thiel about the alleged incident. Thiel told them that he could not shoot a firearm

because of arthritis, but later said that he fired a shotgun that morning to scare cats from

his porch. Thiel was then advised that he would be detained and that an application

would be made to obtain a search warrant for the house. Thiel was taken into custody

and transported to the sheriff’s office.
                                            -5-
       Minor submitted an affidavit for search warrant to the prosecuting attorney

along with affidavits from Murray, Echternkamp, and Jones, each stating that Thiel had

discharged a firearm in Murray’s direction. An associate circuit judge issued a search

warrant granting authority to search the residence and seize “any and all handguns and

evidence of a firearm being fired at the residence in the last 7 hours including but not

limited to a gunshot residue test of Richard Scott Thiel and the clothes of Richard Scott

Thiel for purposes of testing for gunshot residue.” Minor and Baker and other

deputies executed the warrant at Thiel’s residence and seized various handguns,

holsters, two .38 caliber rounds, and a Samsung DVR.2 Thiel’s clothing and shoes

were seized from Thiel at the sheriff’s office to test for the presence of gunshot residue.

Thiel was released from the sheriff’s office a few hours after being taken into custody.

(Thiel Depo., ECF 48-2 at p. 130.)

       Defendant Korte did not personally conduct any search of Thiel’s property on

November 28.

       No criminal proceedings were ever brought against Thiel relating to the alleged

shooting or the November 28 search of his property. None of the property seized on

November 28 has been returned to Thiel.

                                             Discussion

       Thiel raises several Fourth Amendment claims challenging the search of his


2
  Thiel testified that jewelry and coins were also taken, but he raises no claim regarding this property
in his complaint. (Thiel Depo., ECF 48-2 at pp. 126-29.)
                                                  -6-
property, the seizure of his personal property, and his arrest. In addition to his claims

against the defendants in their individual capacities, Thiel alleges that the unlawful

searches were conducted under official policy, or custom or practice, as promulgated

by Korte. He also challenges Korte’s refusal to return his seized property, claiming

that such deprivation violates his Fourteenth Amendment right to due process.

      For the reasons that follow, I agree with defendants that Minor and Baker are

entitled to qualified immunity on Thiel’s Fourth Amendment claims, and Korte is

entitled to summary judgment in both his individual and official capacities. I also

agree that the State of Missouri provides an adequate post-deprivation remedy that

satisfies due process, and that Thiel has failed to avail himself of this remedy. I will

therefore grant summary judgment on Thiel’s constitutional claims.

A.    Fourth Amendment Search and Seizure

      As an initial matter, to the extent Thiel seeks individual liability against Korte

for the alleged unlawful searches, Korte is entitled to summary judgment. The

evidence is undisputed that Korte did not personally participate in any search of Thiel’s

property on either October 10, 2013, or November 28, 2014; and Thiel does not allege

that Korte failed to supervise and train his officers. See Johnson v. Blaukat, 453 F.3d

1108, 1113 (8th Cir. 2006) (supervisors can be individually liable if they directly

participate in a constitutional violation or if they failed to supervise and train officers).

      With respect to defendants Minor and Baker, they are entitled to qualified


                                            -7-
immunity on Thiel’s Fourth Amendment claims.3

       In § 1983 actions, an individual defendant is entitled to qualified immunity if his

conduct does not violate clearly established constitutional rights of which a reasonable

person would have known. White v. Pauly, 137 S. Ct. 548, 551 (2017) (per curiam).

To be clearly established, preexisting law must make the unlawfulness of the officials’

conduct apparent so that they have “fair and clear warning” they are violating the

Constitution; qualified immunity therefore protects “all but the plainly incompetent or

those who knowingly violate the law.” Id. at 551-52. Because qualified immunity

protects officials who make bad guesses in gray areas, Littrell v. Franklin, 388 F.3d

578, 582 (8th Cir. 2004), it gives them breathing room to make reasonable but mistaken

judgments. Blazek v. City of Iowa City, 761 F.3d 920, 922 (8th Cir. 2014).

       Thiel has the burden of showing that the law was clearly established, Hess v.

Ables, 714 F.3d 1048, 1051 (8th Cir. 2013), and that existing precedent places the

constitutional question “‘beyond debate.’” City & Cty. of S.F., Calif. v. Sheehan, 135

S. Ct. 1765, 1774 (2015) (quoting Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011)).

However, “‘clearly established law should not be defined at a high level of generality’

and must be particularized to the facts of the case so that the unlawfulness of an

official’s actions [is] apparent.” Estate of Walker v. Wallace, 881 F.3d 1056, 1061

(8th Cir. 2018) (quoting White, 137 S. Ct. at 552). “Context is critical in determining


3
 My reference to “defendants” in this section of the discussion is to Minor and Baker only, given that
Korte cannot be individually liable on the claims.
                                                 -8-
qualified immunity in Fourth Amendment cases.” Id. (citing Mullenix v. Luna, 136 S.

Ct. 305, 308 (2015) (per curiam)).

      1.     October 2013 Search and Seizure

      With respect to the October 2013 search and seizure, Thiel claims: a) that the

defendants exceeded the scope of the search warrant when they continued to search his

property after seizing the target vehicle; b) that the defendants unlawfully seized

personal property that was neither authorized to be seized by nor reasonably related to

the warrant; c) and that his arrest was unlawful because it was made without a warrant

and without probable cause.

             a.    Exceeding Scope

      Based upon a finding of probable cause “that the crimes of stealing and/or

receiving stolen property has been committed and that evidence of that crime . . . is/are

concealed in or on certain premises, vehicles or persons,” a judge issued a search

warrant commanding that a search be conducted of “the premises, curtilage, vehicle or

person; to include but not limited to 16644 Pike 9166, Louisiana, MO,” and that a

“2003 White Ford Expedition, VIN 1FMPU17L93LB45075,” if located, be seized.

(Defts.’ Exh. K, ECF 41-11.) Thiel claims that execution of the warrant was complete

when defendants located and seized the only item named in the warrant – the vehicle –

and that defendants exceeded the scope of the warrant when they continued to search

his property after seizing the vehicle. Defendants argue that they are entitled to

qualified immunity on this claim. I agree.
                                          -9-
      In order to show that defendants are not entitled to qualified immunity with

regard to the execution of the warrant, Thiel must establish that from the perspective of

a reasonably objective law enforcement official on the scene, defendants’ conduct was

not objectively reasonable. Graham v. Connor, 490 U.S. 386, 396-97 (1989); Walden

v. Carmack, 156 F.3d 861, 873 (8th Cir. 1998). “The searching officers’ subjective

motivations are irrelevant.” United States v. Valencia, 499 F.3d 813, 815 (8th Cir.

2007). The correct inquiry is whether, even construing the facts in a light most

favorable to Thiel, a reasonable official in the defendants’ position would have known

that he was violating the Constitution by continuing to search Thiel’s property in the

particular circumstances of this case. Estate of Walker, 881 F.3d at 1060. Viewing

the circumstances here in a light most favorable to Thiel, the defendants’ continued

search of the premises was reasonable.

      Both Minor and Baker testified that they consider keys to a vehicle to be part and

parcel of that vehicle, especially in the circumstances here where they had information

that the vehicle in question had been driven onto Thiel’s property. (Minor Depo., ECF

44-4 at pp. 39-41, 55-56; Baker Depo., ECF 44-6 at pp. 21, 23.) They thus considered

that the search warrant – which was based on a probable cause finding that evidence of

the crime of receiving stolen property was present on “certain premises, vehicles or

persons,” and permitted a search of the premises, curtilage or persons – authorized their

search for the keys of the stolen Ford Expedition. This is not unreasonable. The fact

that the search was extensive does not alone make it unreasonable. Walden, 156 F.3d
                                          - 10 -
at 873.

      An objectively reasonable officer could believe that the warrant issued here

authorizing a search for a stolen vehicle encompassed a search for the keys to that

vehicle, especially given the known circumstance that the vehicle had been driven onto

the property. Because Thiel has failed to show that in the particularized facts of this

case, the unlawfulness of the continued search was apparent, defendants are entitled to

qualified immunity on Thiel’s claim that the continued search of his property after the

vehicle was seized was unlawful.

             b.    Seizure of Property Not Named in Warrant

      In addition to the vehicle, defendants seized a Ford key and key-fob, a DVR, two

external hard drives, and ten computer memory cards. None of these items was

named in the search warrant as property to be seized.

            When executing a search warrant, a law enforcement official must
      have probable cause to believe that items seized in connection with a valid
      search warrant are associated with suspected criminal activity. Probable
      cause demands only that the facts available to a reasonably cautious man
      would warrant a belief that certain items may be contraband or stolen
      property or useful as evidence of a crime. Items not mentioned in a
      warrant may be seized so long as they are reasonably related to the crime
      for which the warrant issued.

Stepnes v. Ritschel, 663 F.3d 952, 962 (8th Cir. 2011) (internal quotation marks and

citations omitted) (emphasis added).

      When defendants located the Ford Expedition – the subject of the warrant –

Minor observed that there was no key in the ignition. With the discovery of a Ford key

                                         - 11 -
and key-fob in a shed located on the property, a reasonable officer could conclude that

the key(s) belonged to the stolen Ford Expedition and thus constituted evidence of the

crime of stealing or receiving stolen property. Because a reasonable officer could

believe that the keys were related to the crime for which the warrant issued, the seizure

of the keys was reasonable.

      During the search for the vehicle, Baker observed that surveillance cameras were

located on Thiel’s property. (Baker Depo., ECF 41-4 at pp. 22, 26-27.) During the

continued search for the vehicle’s keys, a video surveillance recording system and

related equipment were discovered in plain view in Thiel’s house. Based on the

observation of surveillance cameras located on Thiel’s property, a reasonable officer

could conclude that the system recorded the stolen vehicle being brought onto the

property and the individual(s) who did so. Because a reasonable officer could believe

that the recording device and related equipment contained evidence relating to the

crime for which the warrant issued, the seizure of the recording device and equipment

was reasonable.

      Defendants are therefore entitled to qualified immunity on Thiel’s claims that

they unlawfully seized the Ford keys, DVR, and related video/electronic equipment.

      Thiel also claims that the defendants unlawfully seized pistols and $200 cash

during their search of his property. No one saw the defendants or anyone else take

these items, but Thiel noticed the morning after the search that they were missing.

(Thiel Depo., ECF 44-2 at pp. 93-96.) While Thiel “imagines” that either Minor or
                                          - 12 -
Baker took the items because they conducted the search in the relevant area, he admits

that he does not know “how many cops were up there.” (Id. at p. 94.) Neither the

pistols nor cash were listed on the evidence log of seized property (see ECF 44-7), and

Minor testified that all of the property seized during the October 10 search was listed

on the log (Minor Depo., ECF 44-4 at pp. 48-50.) He also attested that no member of

the sheriff’s department seized any property that was not listed on the log. (Minor

Affid., ECF 41-7 at ¶ 35.)

      To withstand summary judgment, Thiel must “substantiate his allegations with

sufficient probative evidence [that] would permit a finding in [his] favor on more than

mere speculation, conjecture, or fantasy.” Moody v. St. Charles Cty., 23 F.3d 1410,

1412 (8th Cir. 1994) (internal quotation marks and citation omitted). Presenting a

mere scintilla of evidence is insufficient. Anderson v. Liberty Lobby, 477 U.S. 242,

252 (1986). Thiel offers only speculation that the defendants unlawfully seized

pistols and cash during the execution of the warrant. His “imagined” suspicion of

either Minor or Baker, despite not knowing who all was present, and his observation

made several hours after the search ended that the items were missing amount to

nothing more than a scintilla of evidence, if that. On this evidence, no reasonable

factfinder could return a verdict for Thiel on this claim without engaging in speculation

or conjecture. Defendants are therefore entitled to summary judgment to the extent

Thiel claims they unlawfully seized pistols and $200 cash. Id. at 249-50; Gregory v.

City of Rogers, Ark., 974 F.2d 1006, 1010 (8th Cir. 1992).
                                          - 13 -
             c.     Arrest

             A warrantless arrest is consistent with the Fourth Amendment if it
      is supported by probable cause, and an officer is entitled to qualified
      immunity if there is at least arguable probable cause. Probable cause
      exists when the facts and circumstances within the officers’ knowledge . .
      . were sufficient to warrant a prudent person in believing that an offense
      has been committed.

Stepnes, 663 F.3d at 960 (internal quotation marks and citations omitted). “Arguable

probable cause exists even where an officer mistakenly arrests a suspect believing it is

based in probable cause if the mistake is ‘objectively reasonable.’” Borgman v.

Kedley, 646 F.3d 518, 523 (8th Cir. 2011) (quoting Amrine v. Brooks, 522 F.3d 823, 832

(8th Cir. 2008)). Whether probable cause exists is a question of law to be “determined

at the moment the arrest is made, and ‘any later developed facts are irrelevant to the . .

. analysis.’” Hosea v. City of St. Paul, 867 F.3d 949, 955 (8th Cir. 2017) (quoting

Gilmore v. City of Minneapolis, 837 F.3d 827, 833 (8th Cir. 2016)).

      At the time of Thiel’s arrest, Mo. Rev. Stat. § 570.080 (2013) provided that “[a]

person commits the crime of receiving stolen property if for the purpose of depriving

the owner of a lawful interest therein, he or she receives, retains or disposes of property

of another knowing that it has been stolen, or believing that it has been stolen.”

Evidence that the alleged receiver “obtained control over stolen property knowing the

property to have been stolen or under such circumstances as would reasonably induce a

person to believe the property was stolen” is relevant to the requisite knowledge or

belief. Mo. Rev. Stat. § 570.080.2(4) (2013). When Deputy Carroll effectuated

                                           - 14 -
Thiel’s arrest, deputies on the scene were aware that a stolen vehicle had been located

on Thiel’s property over which Thiel had control. United States v. Edwards, 891 F.3d

708, 711 (8th Cir.) (probable cause may be based on the collective knowledge of all law

enforcement officers involved in investigation), cert. denied, 139 S. Ct. 349 (2018).

Deputy Carroll was not required to conduct a mini-trial at the time of the arrest to

determine whether Thiel possessed the state of mind required for the crime. Borgman,

646 F.3d at 523-24. Thiel’s later statement that he did not know the vehicle was stolen

does not render the arrest unreasonable. See id.; see also Hosea, 867 F.3d at 955 (any

later developed facts are irrelevant to the probable cause analysis).

         In view of the totality of the circumstances, there was at least arguable probable

cause to arrest Thiel. Defendants are therefore entitled to qualified immunity on this

claim.

         2.    November 2014 Search and Seizure

         With respect to the November 2014 search and seizure, Thiel claims: a) that the

search warrant itself was defective; b) that the defendants unlawfully seized personal

property that was not reasonably related to the warrant; c) and that his arrest was

unlawful because it was made without a warrant and without probable cause.4




4
  To the extent Thiel also alleges in his first amended complaint that defendants unlawfully searched
the contents of his computer, DVR, and other electronic media without a warrant (ECF 34 at ¶ 76), I
note that he seeks relief only for the alleged unlawful searches of his real property. (Id. at p. 13.)
Because Thiel does not seek relief for any alleged unlawful search of his personal property, I do not
address this allegation.
                                                  - 15 -
             a.     Validity of Warrant

      The Fourth Amendment states that “no Warrants shall issue, but upon probable

cause, supported by Oath or affirmation, and particularly describing the place to be

searched, and the persons or things to be seized.”

      To be valid, a search warrant must be based upon a finding by a neutral and

detached judicial officer that there is probable cause to believe that evidence,

instrumentalities or fruits of a crime, contraband, or a person for whose arrest there is

probable cause may be found in the place to be searched. Johnson v. United States,

333 U.S. 10 (1948); Warden v. Hayden, 387 U.S. 294 (1967). The standard of

probable cause for the issuing judge is whether, given the totality of the circumstances,

“there is a fair probability that contraband or evidence of a crime will be found in a

particular place.” Illinois v. Gates, 462 U.S. 213, 232 (1983). “In dealing with

probable cause, . . . as the very name implies, we deal with probabilities. These are

not technical; they are factual and practical considerations of everyday life on which

reasonable and prudent men, not legal technicians, act.” Brinegar v. United States,

338 U.S. 160, 176 (1949). Probable cause may be found in hearsay statements from

reliable persons, Gates, 462 U.S. at 245, or in observations made by trained law

enforcement officers, McDonald v. United States, 335 U.S. 451, 454 (1948). In

determining whether probable cause exists for the issuance of a search warrant, the

information contained in applications and affidavits in support must be examined in the

totality of the circumstances presented. Gates, 462 U.S. at 230.
                                          - 16 -
      Here, contrary to Thiel’s assertion, there was sufficient probable cause to issue

the search warrant. Thiel admits that the application for search warrant included

Minor’s affidavit as well as affidavits by Murray, Echternkamp, and Jones each stating

that Thiel discharged a firearm in Murray’s direction. (See Pltf.’s Resp. to Mat. Facts,

ECF 49 at ¶ 31.) The affidavits from witnesses to a crime are sufficient to provide

probable cause to issue the warrant in this case, that is, to search Thiel’s residence for

evidence of a recently discharged firearm. See United States v. Solomon, 432 F.3d

824, 828 (8th Cir. 2005) (affiant attested to personally seeing evidence of a crime in

place to be searched). Minor’s reliance on these witnesses’ statements in support of

his own affidavit does not lessen the probable cause finding. United States v. Wallace,

550 F.3d 729, 734 (8th Cir. 2008) (law enforcement officers are entitled to rely on

information supplied by the victim of a crime, absent some indication the information

is not reasonably trustworthy or reliable.)

      Nor does Thiel’s assertion that the individual witnesses were intoxicated defeat

summary judgment on the probable cause finding. As his only support for this

assertion, Thiel testified that “Joey” (presumably defendant Minor) told him that

Murray, Echternkamp, and Jones had been drinking and were drunk when they made

their report. (Thiel Depo., ECF 44-2 at pp. 118-20.) Murray testified, however, that

no one had been drinking that night (Amman Depo., ECF 48-8 at pp. 21, 28),5 and


5
 When she was deposed in March 2018, Bonnie Murray explained that her surname was currently
“Amman” because of a change in marital status. (ECF 48-8 at p. 5.)
                                             - 17 -
Minor testified that none of the individuals were intoxicated when he spoke to them

(Minor Depo. ECF 48-3 at p. 89). Thiel cannot rely on inadmissible hearsay to

counter defendants’ undisputed and competent evidence that the individual witnesses

were neither drunk nor observed to be drunk during the relevant time. Mason v.

Correctional Med. Servs., Inc., 559 F.3d 880, 885 (8th Cir. 2009) (nonmoving party

cannot rely on inadmissible hearsay to avoid summary judgment).

       Thiel’s additional claim that the warrant failed to specify the place to be

searched or the items to be seized is without merit. The warrant here clearly specified

“the premises, curtilage, vehicle or person; to include but not limited to 16644 Pike

9166, Louisiana, MO,” and the “person of Richard Scott Thiel” as the place to be

searched. It also clearly specified “any and all handguns and evidence of a firearm

being fired at the residence in the last 7 hours” and “the clothes of Richard Scott Thiel”

as items to be seized. United States v. Steele, 267 U.S. 498, 503-04 (1925) (warrant

must be sufficiently definite so as to enable the officer to reasonably ascertain and

identify the objects to be seized). There is no clearly established law putting the

deputies on notice that their search of the residence at the location identified in the

warrant6 and their seizure of items specifically listed in the warrant, namely handguns

and Thiel’s clothing, as well as other items reasonably related to the crime, namely

other firearms, holsters, and electronic equipment possibly containing evidence of the


6
 Indeed, the warrant gives a detailed physical description of the residence located at 16644 Pike
9166: “The domicile is a brown two story home with a white roof.” (Defts.’ Exh. L, ECF 41-12.)
                                                - 18 -
crime, violated the Fourth Amendment. Further, in the circumstances of the case, the

authorization to seize all handguns and evidence of a firearm recently being discharged

was not overbroad. Messerschmidt v. Millender, 565 U.S. 535, 548-49 (2012).

Because clearly established law does not show that the warrant here lacked

particularity, the deputies are entitled to qualified immunity on Thiel’s claim arising

out of their participation in the search. Doe v. Olson, 691 F. App’x 272, 274-75 (8th

Cir.), cert. denied sub nom. Doe v. Goodman, 138 S. Ct. 336 (2017).

      Accordingly, defendants are entitled to qualified immunity on Thiel’s claim that

they searched his property on November 28, 2014, without a validly issued search

warrant.

             b.    Seizure of Property Not Reasonably Relating to Search

      Based upon a finding of probable cause “that the crime of unlawful use of a

weapon has been committed and that evidence of that crime . . . is/are concealed in or

on certain premises, vehicles or persons,” a judge issued a search warrant commanding

that a search be conducted of “the premises, curtilage, vehicle or person; to include but

not limited to 16644 Pike 9166, Louisiana, MO,” as well as the “person of Richard

Scott Thiel.” (Defts.’ Exh. L, ECF 41-12.) The warrant authorized the seizure, if

located, of “any and all handguns and evidence of a firearm being fired at the residence

in the last 7 hours including but not limited to a gunshot residue test of Richard Scott

Thiel and the clothes of Richard Scott Thiel for purpose of testing for gunshot residue.”

(Id.) Thiel claims that defendants exceeded the scope of the warrant when they seized
                                          - 19 -
a DVR and holsters, given that they were not related to the alleged shooting incident.

Thiel also claims that the defendants’ seizure of new and unopened boxes of firearms

was outside the scope of the warrant because such items could not be reasonably

associated with the investigation of Thiel’s alleged unlawful use of a firearm.

Defendants contend that they are entitled to qualified immunity on this claim. I agree.

      As discussed above, defendants were aware that surveillance cameras were

located on Thiel’s property, including at the front of the residence. (See Baker Depo.,

ECF 44-6 at p. 27.) A reasonable officer could therefore conclude that the video

surveillance system recorded activity that occurred in that area, including Thiel’s

alleged shooting of a firearm from his residence in Murray’s direction. Because the

warrant authorized the seizure of “evidence of a firearm being fired at the residence in

the last 7 hours,” a reasonable officer could believe that the recording device and

related equipment contained such evidence. The seizure of the recording device and

equipment was reasonable.

      The seizure of the holsters was likewise reasonable. Murray testified that she

observed Thiel wearing a gun on his side when she was in his residence, that she later

told the deputies what occurred at the residence, and provided a description of the gun

Thiel was wearing. (Amman Depo., ECF 41-6.) Given this information that Thiel

was wearing a firearm on his side immediately before the alleged shooting, a

reasonable officer would seize holsters as evidence reasonably related to the crime for

which the warrant was issued. Thiel’s testimony at his March 2018 deposition that he
                                         - 20 -
never wears a holster does not alter the reasonableness of defendants’ conduct

regarding the search. Cf. Hosea, 867 F.3d at 955 (any later developed facts are

irrelevant to the reasonableness of defendants’ conduct).

      Finally, a reasonable officer could construe the warrant’s authorization to seize

“any and all handguns and evidence of a firearm being fired at the residence” to

encompass the seizure of new and unopened boxes of firearms. Minor testified that all

firearms seized on November 28, whether or not in boxes, were suspected of being the

firearm Thiel allegedly used that night and were therefore seized. (Minor Depo., ECF

44-4 at pp. 105-06.) Given the express terms of the warrant, this action was

reasonable. To expect an officer to discern on site whether any given firearm

discovered during a lawful search was the firearm discharged in relation to the alleged

incident would be unreasonable. Moreover, a reasonable officer could believe that the

seizure of the firearms was necessary to prevent further assaults. See Messerschmidt,

565 U.S. at 549.

      Defendants are entitled to qualified immunity on Thiel’s claim of unlawful

seizure of property in relation to the November 28 search.

             c.    Arrest

      At the time of Thiel’s arrest on November 28, the deputies had information from

Murray’s statement that Thiel allegedly shot at her when she left his residence earlier

that night. When the deputies first spoke to Thiel about the allegation, Thiel denied it

by stating that he was physically unable to shoot a firearm because of arthritis. With
                                         - 21 -
additional discussion, however, Thiel admitted that he shot a firearm earlier in the day

to scare cats from his porch. With the victim’s statement and Thiel’s inconsistent

statements, the deputies had arguable probable cause to believe that Thiel committed

the criminal offense of unlawful use of a weapon. See Borgman, 646 F.3d at 523

(“officer may ‘rely on the veracity of information supplied by the victim of a crime.’”)

(quoting Fisher v. Wal-Mart Stores, Inc., 619 F.3d 811, 817 (8th Cir. 2010)).

      Because the facts and circumstances lead to a reasonable conclusion that a crime

had been committed, probable cause existed to arrest Thiel. Fisher, 619 F.3d at 817.

At a minimum, given the victim’s statements and Thiel’s conflicting statements, there

nevertheless was arguable probable cause to arrest Thiel. See Borgman, 646 F.3d at

523 (“When an officer is faced with conflicting information that cannot be immediately

resolved, . . . he may have arguable probable cause to arrest a suspect.”). Thiel’s

protest that he has a legal right to shoot his weapon is irrelevant to the qualified

immunity analysis. Id. at 524.

      Accordingly, defendants are entitled to qualified immunity on Thiel’s claim that

his arrest on November 28, 2014, was unlawful.

      3.     Official Liability – Sheriff Korte

      With respect to Thiel’s claim against Korte in his official capacity, the parties do

not dispute that, with regard to the circumstances and the area of the challenged

conduct in this case, Korte is the final policymaking official for the Pike County

Sheriff’s Department. To succeed on his claim against Korte, therefore, Thiel must
                                           - 22 -
show that a constitutional violation was committed pursuant to an official policy or

custom made by Korte, and that such policy or custom was the moving force behind his

injury. Burlison v. Springfield Pub. Sch., 708 F.3d 1034, 1041 (8th Cir. 2013). See

also Monell v. Department of Soc. Servs., 436 U.S. 658, 694-95 (1978).

      “[A] ‘policy’ is an official policy, a deliberate choice of a guiding principle or

procedure made by the municipal official who has final authority regarding such

matters.” Mettler v. Whitledge, 165 F.3d 1197, 1204 (8th Cir. 1999). A “custom” is

an unofficial practice characterized by a “continuing, widespread, persistent pattern of

unconstitutional misconduct by the governmental entity’s employees.” Id. To

establish Korte’s official liability based on custom, Thiel bears a “heavy burden” to

demonstrate not only the existence of this continuing, widespread, persistent pattern of

unconstitutional misconduct, but also Korte’s deliberate indifference to or tacit

authorization of such conduct after having notice of the misconduct and, further, that

the custom was the moving force behind the constitutional violation and Thiel’s

injuries. Id.; see also Mick v. Raines, 883 F.3d 1075, 1079-80 (8th Cir. 2018) (quoting

Corwin v. City of Independence, Mo., 829 F.3d 695, 700 (8th Cir. 2016)).

      Here, Thiel has not identified or presented any evidence that Korte established

any official policy, custom, or practice that his deputies were to follow when

conducting searches or seizures that resulted in a constitutional violation of Thiel’s

Fourth Amendment rights. Although Thiel contends that Korte testified to his official

policy that “authorizes officers to use their discretion to exceed the scope of a warrant
                                          - 23 -
and search any place and seize any items that officers feel is related to the warrant” (see

Pltf.’s Stmnt. of Mat. Facts, ECF 44 at ¶ 20), Korte actually testified that the policy

employed is to follow the standards established by Supreme Court precedent, state

statute, and federal case law. (Korte Depo., ECF 44-8 at pp. 34-41.) As described by

Korte, Supreme Court precedent and federal case law established the manner by which

the deputies conducted the challenged searches and seizures here, including the plain

view doctrine (e.g., Harris v. United States, 390 U.S. 234, 236 (1968)); the lawful

seizure of items if they are evidence of a crime or reasonably related to the crime for

which the warrant issued (e.g., Stepnes, 663 F.3d at 962); and the practical flexibility

permitted regarding the description of items to be searched for and seized (e.g., United

States v. Davis, 542 F.2d 743, 745 (8th Cir. 1976); United States v. Butler, 793 F.2d

951, 953 (8th Cir. 1986) (listed item’s component parts considered to be included)).

Nor has Thiel presented any evidence of a continuing, widespread, persistent pattern of

unconstitutional misconduct by the Pike County deputy sheriffs, or that Korte was

deliberately indifferent to or tacitly authorized such misconduct after receiving notice

of it.

         Because Thiel has not presented any evidence showing that a policy or custom

established by Korte was the moving force behind the alleged Fourth Amendment

violations, Korte is entitled to judgment as a matter of law on Thiel’s official- capacity

claims. Wellman v. St. Louis Cty., 255 F. Supp. 3d 896, 903 (E.D. Mo. 2017).


                                           - 24 -
B.    Procedural Due Process

      Thiel claims that Korte’s continuing refusal to return the property seized from

the searches executed in October 2013 and November 2014 violates his procedural due

process rights under the Fourteenth Amendment. Because Thiel challenges Korte’s

conduct after his property was seized, I analyze this claim as one of a denial of

post-deprivation process. Cf. Lathon v. City of St. Louis, 242 F.3d 841 (8th Cir. 2001)

(noting difference between claim challenging pre-deprivation process regarding initial

seizure of property, and post-deprivation process regarding refusal to return seized

property).

      The Due Process Clause of the Fourteenth Amendment provides that “[n]o state

shall . . . deprive any person of life, liberty, or property, without due process of law.”

U.S. Const. amend. XIV, § 1. As the Supreme Court has recognized, “[p]rocedural

due process imposes constraints on governmental decisions which deprive individuals

of ‘liberty’ or ‘property’ interests within the meaning of the Due Process Clause of the

Fifth or Fourteenth Amendment.” Mathews v. Eldridge, 424 U.S. 319, 332 (1976).

Thiel’s interest in his property seized in relation to the executed search warrants

constitutes a valid, constitutionally protected property interest. Consequently, the

issue is what process Thiel is owed for the continued deprivation of that property.

Walters v. Wolf, 660 F.3d 307, 311 (8th Cir. 2011).

      Korte first argues that Thiel is not entitled to any post-deprivation process

because the seized property is needed for an ongoing investigation. Korte is correct
                                           - 25 -
that law enforcement authorities are entitled to retain property with no further process

where such retention “is justified by pending charges or an arrest warrant, . . . or if

evidence is needed for an ongoing or proposed specific investigation.” Rodgers v.

Knight, 781 F.3d 932, 941 (8th Cir. 2015) (internal quotation marks and citation

omitted). Korte has produced no evidence, however, of an ongoing investigation.

When Korte filed this summary judgment motion in December 2018, the seized

property had been in his custody for four to five years. No charges have been brought

against Thiel in relation to the searches, the property seized, or the subject of the

investigations. Korte’s argument of ongoing investigation with nothing more does not

show that he is entitled to summary judgment on this basis.

      I agree with Korte, however, that Thiel’s failure to pursue an available and

adequate remedy under state law bars his due process claim.

      The property seized during the two searches and logged on the evidence log was

seized pursuant to validly issued search warrants. Thiel’s pre-deprivation due process

protections were thus subsumed within the Fourth Amendment’s requirement of

probable cause to issue the warrants. See PPS, Inc. v. Faulkner Cty., Ark., 630 F.3d

1098, 1107 (8th Cir. 2011) (and cases cited therein). Accordingly, I focus on the due

process protections regarding the second deprivation of property, that is, Korte’s

retention of Thiel’s property after its seizure.

      The parties do not dispute that Korte continues to retain Thiel’s property

pursuant to official policy. In Lathon v. City of St. Louis, 242 F.3d 841 (8th Cir.
                                           - 26 -
2001), and Walters v. Wolf, 660 F.3d 307 (8th Cir. 2011), the Eighth Circuit held that

the availability of a post-deprivation remedy is not sufficient to satisfy due process if

the continued retention of property is the result of policy rather than of a random and

unauthorized act. Notably, in both cases, the available remedy at issue was a state tort

action in replevin. In Mickelson v. County of Ramsey, 823 F.3d 918 (8th Cir. 2016),

however, the Eighth Circuit expounded on this holding and explained that while the

mere availability of post-deprivation processes is insufficient to satisfy due process, a

constitutionally adequate post-deprivation process may suffice. Id. at 927-28.

Indeed, the court explained that its decision in Walters “turned on” the fact that the

only available post-deprivation remedy at issue in that case came in the form of a

replevin action in tort, which, by its “inherently ‘lengthy and speculative’ nature,” was

constitutionally inadequate . Mickelson, 823 F.3d at 928 (quoting Walters, 660 F.3d

at 313-14 (quoting Logan v. Zimmerman Brush Co., 455 U.S. 422, 436-37 (1982))).

Accordingly, under Mickelson, as long as a constitutionally adequate post-deprivation

process exists, due process is satisfied – even when the deprivation is pursuant to

official policy. Id. at 928-29.

      Here, Sheriff Korte testified that his office operates under General Orders that

define the policies and procedures of the office. For circumstances not covered by a

General Order, the terms of a separate Manual govern. The Manual was in place

before Sheriff Korte took office. (Korte Depo., ECF 44-8 at pp. 12-13.) No General

Order covers property seized as a result of a search warrant, so the office follows the
                                          - 27 -
relevant policies and procedures as set out in the Manual, including the policy that “all

property released shall be by the Sheriff or Chief Deputy.” (Id. at pp. 15-16, 22.)

Korte testified that, in practice, he and his office engage in the following procedure

regarding release of property: 1) when his office believes that property they have in

possession is no longer needed, he notifies the prosecutor and requests to release the

property; 2) the prosecutor reviews the request; 3) if the prosecutor approves the

request, the s/he will forward it to a judge to be signed; 4) if the prosecutor denies the

request, the property continues to be retained by the sheriff as custodian. (Id. at

22-25.) The sheriff will not release property until authorized by a court. (Id. at

28-29.) (See also Korte Affid., ECF 41-8 at ¶¶ 7-8.) Thiel construes this policy as

authorizing officers to refuse to return property for the sole reason that the prosecutor

wants to keep the property. (See Pltf.’s Resp. to Defts.’ Stmnt. of Mat. Facts, ECF 49

at ¶¶ 37-39.)

      On the record before the Court, I cannot say that the sheriff’s post-deprivation

policy is constitutionally adequate to satisfy due process. As described, whether to

initiate the process to return seized property appears to be based on the sheriff’s

subjective belief that the property is no longer needed. While the prosecutor may

make that legal determination, it appears that that determination is triggered only at the

sheriff’s behest. There does not appear to be any mechanism under the policy by

which a property owner may seek redress for the continued retention of property or

even to start the process. Indeed, Sheriff Korte attests that when a person calls seeking
                                          - 28 -
to recover their property, they are referred to the prosecuting attorney to make the

inquiry. (Korte Affid., ECF 41-8 at ¶ 6.) But under the stated policy, the prosecutor

does not act until prompted by the sheriff.7 In short, this policy does not appear to be a

“remedy” available to a property owner; and even if it were, its subjective nature can

lead to “lengthy and speculative” results, as demonstrated by the four-to-five-year

retention of Thiel’s property in this case with no evidence of an ongoing investigation

or of charges being filed.

       The inadequacy of the sheriff’s post-deprivation policy does not end the inquiry,

however. Missouri law provides another process by which a property owner may seek

to recover seized property. Under Mo. Rev. Stat. § 542.301, a person claiming the

right to possession of property that is in the custody of an officer as the result of any

seizure and which has not been forfeited pursuant to any other provisions of law may

file a motion in court praying that the court declare the property not subject to forfeiture

and order it delivered to the moving party. Mo. Rev. Stat. § 542.301.2. The statute

provides that, upon a claimant’s filing of such a motion, all interested persons –

including the moving party – are provided notice and given an opportunity to appear at

a hearing and be heard on the person’s claim to the property. Mo. Rev. Stat. §

542.301.3. Any party may appeal the court’s judgment on the disposition of the


7
  On May 2, 2018, Korte submitted requests to the prosecutor for disposal of property or evidence
forms with respect to the property seized from Thiel’s residence that was still being held at the
sheriff’s office. (Korte Affid., ECF 41-8 at ¶ 9.) No one has presented any evidence to the Court
regarding what, if anything, occurred as a result of these requests.
                                                 - 29 -
property. Mo. Rev. Stat. § 542.301.14. No individualized notice of this process is

required, given that it is established by a published, generally available state statute and

case law. City of W. Covina v. Perkins, 525 U.S. 234, 241 (1999). “Once the property

owner is informed that his property has been seized, he can turn to these public sources

to learn about the remedial procedures available to him.” Id.

      I agree with earlier court decisions that this statutory procedure is a

constitutionally adequate process by which a person may pursue claims of ownership

and right to possession of seized property in Missouri. See Williams v. Armontrout,

679 F. Supp. 916, 940 (W.D. Mo. 1988) (subsequent history omitted); Maupins v.

Garrison, No. 86-1022-CV-W-9, 1988 WL 125709, at *6 (W.D. Mo. Sept. 14, 1988) (§

542.301 provides adequate post-deprivation remedy under Missouri law); cf. Monson

v. Mulligan, 950 F. Supp. 262, 267 (E.D. Mo. 1996) (no due process violation in

retention of seized property where property owner did not invoke state processes for

return, including process under § 542.301). And Thiel has presented nothing to the

Court by way of evidence or argument showing that this procedure fails to meet the

fundamental requirements of due process in this case. Mathews, 424 U.S. at 333

(fundamental requirement of due process is the opportunity to be heard at a meaningful

time and in a meaningful manner); Morrissey v. Brewer, 408 U.S. 471, 481 (1972)

(“(D)ue process is flexible and calls for such procedural protections as the particular

situation demands.”). Indeed, Thiel does not argue that this statutory process is

inadequate. Instead, he contends that under Walters and Lathon, he is not required to
                                           - 30 -
pursue any post-deprivation remedy. Lathon and Walters are distinguishable,

however, in that the only available remedy in those cases was an action in replevin,

which was determined to be inadequate. To the extent Thiel argues that § 542.301

nevertheless is not applicable here because his property was unlawfully seized and he

was never charged with a crime, the plain language of the statute is not so limiting.

        In sum, Sheriff Korte retained Thiel’s property pursuant to his office’s

established policy. While this policy may be constitutionally inadequate, Thiel had

available to him another, constitutionally adequate remedy under Mo. Rev. Stat. §

542.301 by which he could seek return of the property. Thiel admittedly did not

invoke this process. “Absent his exhaustion of the available process, we cannot know

whether the current system would fail to yield a return” of his property. Mickelson,

823 F.3d at 930. In view of Thiel’s inability to demonstrate any inadequacies in the

process because of his failure to use it, his due process claim fails as a matter of law.

Wellman, 255 F. Supp. 3d at 908.

        To the extent Thiel claims that the property Korte continues to retain is that

which is not listed on the seized evidence log, this alleged conduct falls within the

“random and unauthorized act” category of deprivation.8 Where a state provides a

post-deprivation remedy by which an aggrieved party can seek relief for the tortious

deprivation of a protected interest resulting from a random and unauthorized act by a

8
 Korte testified to his official policy that all items of personal property that are seized are to be listed
on an evidence inventory log, and that such policy was followed here. (Korte Depo., ECF 41-3 at
pp. 14-20.)
                                                    - 31 -
state employee, due process is satisfied. Parratt v. Taylor, 451 U.S. 527, 540-41

(1981), overruled on other grounds by Daniels v. Williams, 474 U.S. 327, 330-31

(1986). For such claims of tortious deprivation of property, Missouri provides an

adequate post-deprivation remedy of replevin. Clark v. Kansas City, Mo. Sch. Dist.,

375 F.3d 698, (8th Cir. 2004) Accordingly, because the state provides an adequate tort

remedy for the interest at issue, due process is satisfied and Thiel’s claim fails. Id.; cf.

Harrington v. City of Council Bluffs, Iowa, 678 F.3d 676, 680 n.4 (8th Cir. 2012)

(procedural due process claim not available because state provides tort remedy for

interest at issue).

                                       Conclusion

       For the reasons set out above, defendants are entitled to summary judgment on

Thiel’s constitutional claims. Because I will dismiss all claims over which this Court

has original jurisdiction, I decline to exercise supplemental jurisdiction over Theil’s

state law claim. 28 U.S.C. § 1367(c)(3). See also Anderson v. Franklin Cnty., Mo.,

192 F.3d 1125, 1131 (8th Cir. 1999); American Civil Liberties Union v. City of

Florissant, 186 F.3d 1095, 1098-99 (8th Cir. 1999) (when state and federal claims are

joined and all federal claims are dismissed on a motion for summary judgment, state

claims are ordinarily dismissed without prejudice); Willman v. Heartland Hosp. E., 34

F.3d 605, 613-14 (8th Cir. 1994) (same).

       Accordingly, for all of the reasons set out in this Memorandum and Order,

       IT IS HEREBY ORDERED that defendants’ Motion for Summary Judgment
                                           - 32 -
[39] is GRANTED.

      IT IS FURTHER ORDERED that plaintiff Richard Scott Thiel’s Motion for

Partial Summary Judgment [42] is DENIED.

      IT IS FURTHER ORDERED that Richard Scott Thiel’s claims brought under

42 U.S.C. § 1983 and raised in Counts 1 and 2 of his First Amended Complaint are

dismissed with prejudice.

      IT IS FURTHER ORDERED that Richard Scott Thiel’s claim brought under

Missouri law and raised in Count 3 of his First Amended Complaint is dismissed

without prejudice.

      An appropriate Judgment is entered herewith.




                                      _________________________________
                                      CATHERINE D. PERRY
                                      UNITED STATES DISTRICT JUDGE


Dated this 20th day of March, 2019.




                                       - 33 -
